Citation Nr: 1601731	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  06-28 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to a compensable rating for bilateral hearing loss on an extraschedular basis prior to March 26, 2012 and to a rating in excess of 30 percent thereafter.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from December 1968 to December 1969. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In January 2013, the Board issued a decision that, among other findings, denied the Veteran's claim for a compensable rating for his bilateral hearing loss.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Joint Motion for Remand (JMR), the Secretary and the appellant agreed to vacate and remand the Board's January 2013 decision to the extent that it denied a compensable rating for bilateral hearing loss on an extraschedular basis.  In an August 2013 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent rating effective March 26, 2012; granted an increased, 30 percent schedular rating for bilateral hearing loss effective March 26, 2012; and continued the 20 percent rating assigned to the Veteran's tuberculosis chorioretinitis.  In April 2014, the Board remanded the instant claim on appeal for further development.  

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The extent of the Veteran's bilateral hearing loss disability is reasonably contemplated by the VA rating schedule.  



CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss on an extraschedular basis prior to March 26, 2012 and to a rating in excess of 30 percent thereafter  have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R §§ 3.321 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

This is a highly complex case that has been ongoing for several years.  This is the first time this case has been before the undersigned. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must specifically address the functional effects caused by a hearing loss disability in his or her final report.  The rationale of the Veterans Court in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b)  in considering whether referral for an extra- schedular rating is warranted.  Specifically, the Veterans Court noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R.  § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.

In this regard, it is essential to note that what the examiner was to report was never made clearly evident within Martinak, leading to the struggles in the effective adjudication of cases before the Board.  Incidentally, the rating action in this case was issued several years after the Marinak decision was issued.   

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no extraschedular referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b) (1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  If so, then a referral for extraschedular consideration should be initiated.  

In the July 2013 joint motion, the parties found that in determining that a compensable rating was not warranted for the Veteran's bilateral hearing loss, the Board had inappropriately relied upon April 2005 and July 2010 VA audiological examinations, which did not address the functional effects of the Veteran's bilateral hearing loss disability on his ordinary activities.  Consequently, a remand was required for the Board to afford the appellant a VA examination, which adequately addressed the functional effects of his bilateral hearing loss disability on his ordinary activities, notwithstanding the three VA examinations in this case. 

Just after the July 9, 2013 Court order upholding the joint motion was issued, the Veteran was afforded a July 24, 2013 VA audiological examination.  Hearing threshold and speech recognition testing performed at the examination showed that the Veteran's hearing acuity and speech recognition ability had worsened.   The examiner also specifically asked the Veteran to describe in his own words how his hearing loss impacts the ordinary conditions of his daily life, including his ability to work.  

On the basis of the puretone threshold and speech recognition testing, the Veteran, in the August 2013 decision, was awarded the increased, 30 percent schedular rating for his bilateral hearing loss effective March 26, 2012.   Subsequently, in August 2015, the AOJ referred the Veteran's case to the VA compensation service for consideration of an extraschedular rating.  In a September 2015 administrative decision, the compensation service determined that assignment of an extraschedular rating for the Veteran's bilateral hearing loss and/or for his tinnitus was not warranted. 

On de novo review, the Board finds that assignment of an extraschedular rating is not warranted.  Initially, the Board notes that the July 2013 VA examination did appropriately address the functional impact of the Veteran's bilateral hearing loss:  In this regard, in response to the VA examiner's inquiry, the Veteran reported that his hearing loss was very frustrating because people tend to think that he has mental problems when he mishears them and responds incorrectly.  He also reported that because of his hearing loss, he had been turned down for every job for which he had applied and he was feeling isolated.  Additionally, he also reported that he could barely hear without his hearing aids and that he experienced hearing difficulty even when he was using them.  

Further, the  AOJ obtained a subsequent supplemental opinion from the July 2013 VA audiologist, in which she indicated that the Veteran's hearing loss should have no impact on his ordinary activities.  However, this opinion did not appear to consider the Veteran's reported employment-related limitations.  Accordingly, in considering the functional impact of the Veteran's bilateral hearing loss disability, the Board will rely on the Veteran's reporting, to the extent that it is found to be credible, rather than on the audiologist's supplemental opinion. 

The Board notes that a review of the VA treatment records indicates that the Veteran has also been diagnosed with some current mental health disorders, including dysthymia and antisocial personality disorder, which are not subject to service connection.  This makes the evaluation of the Veteran's case complex in that the Veteran tends to associate some of his problems to both service-connected and nonservice-connected conditions jointly.  Additionally, in a May 2009 statement, the Veteran affirmatively indicated that because of his mental problems, he had never been able to hold a job and that because of his vision problems (which are subject to service connection), he had never been able to return to printing work, his former trade.  

Additionally, he has reported to VA clinicians that his hearing aids do help his hearing.     

As noted, the July 2013 VA audiological examination shows that the Veteran's hearing impairment impacts his ability to work because he tends to mishear what people say and to respond inappropriately as a result.  Such symptomatology is specifically contemplated by the rating schedule, particularly through the use of speech discrimination scores.   Moreover, the schedule contemplates situations in which a Veteran's hearing loss is of such a type that speech discrimination tests may not reflect the severity of communicative functioning a specific Veteran experiences or that is otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  In this regard, the Veterans Health Administration (VHA) had found through clinical studies, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Consequently, the ratings schedule includes a different table of decibel threshold requirements (Table VIA), intended to fairly and accurately assess the hearing loss disability of veterans with such a pattern of impairment as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

In this case, the Veteran did exhibit this pattern of impairment during the July 2013 audiological evaluation but not during the earlier evaluations.  As a result, he was actually awarded the higher, 30 percent rating effective March 26, 2012 based on application of the Table VIA criteria.       

The Board also notes that the Veteran has affirmatively reported that his hearing aids do in fact aid his hearing and the Board presumes that he generally would be able to wear them in the employment setting and when seeking employment.  Thus, the evidence reasonably indicates that the mishearing problem he has described would be lessened.  Consequently, as the criteria employed in the ratings schedule actually assesses the Veteran's level of hearing without the use of his hearing aids (See 38 C.F.R. § 4.85(a), the Veteran's ability to make use of these devices to aid his hearing ability in daily life, including the employment setting, provides additional evidence that the schedular criteria adequately contemplate his overall impairment in speech recognition in the employment setting.  Thus, in sum, the weight of the evidence indicates that the schedular criteria are adequate to rate the Veteran's hearing loss disability and that referral for extraschedular consideration was not required.      
 
Further, even assuming, arguendo, that the schedular criteria are inadequate to assess the Veteran's disability level and symptomatology, the Veteran's hearing loss disability is not shown to involve other factors such as frequent hospitalizations or marked interference with employability.  In this regard, frequent hospitalizations are neither shown nor alleged.  Also, although the Veteran reported that he had been turned down for all the jobs for which he applied due to his hearing loss, there is no evidence to corroborate this blanket statement (e.g. corroborating statements from friends or family, letters from potential employers or corroborating VA medical records).  To the contrary, VA audiological treatment records associated with the claims file do not include any indication that the Veteran was turned down from any jobs due to his hearing loss and generally indicate that his hearing has been helped when he wears his hearing aids.  

Similarly, the other VA medical records associated with the claims file, including the mental health treatment records, do not include any such indication, which provides highly probative factual evidence against this claim.  

Also, the Veteran's statement is clearly self-serving in nature as if accurate, it would tend to show serious impairment in employability due to the hearing loss, thus supporting the Veteran's goal of receiving increased compensation for this disability.  Additionally, and more importantly, the Veteran is clearly shown to have other impairments, which have a significant effect on his employability, including his eye disability and his mental health disability, which has included symptoms such as paranoid thinking, difficulty controlling anger and feelings of hopelessness.  Thus, it is reasonable to presume that these impairments, particularly the mental health disability, would have a significant impact on the Veteran's ability to obtain work.  Consequently, considering all this information, in detail, the Board does not find accurate the Veteran's assertion that he has been turned down for every job for which he has applied due solely to his hearing loss.  

Moreover, given that his other impairments have such a significant effect on his employability and given that his hearing is improved when he wears his hearing aids, the weight of the evidence is against a finding that the Veteran's hearing loss results in marked, rather than mild or moderate, interference with employability.  Further, the presence of another factor indicative of an exceptional or unusual disability picture is neither shown nor alleged.  38 C.F.R. § 3.321.    

In sum, the schedular criteria are adequate to rate the Veteran's hearing loss disability.  Consequently, referral for extraschedular consideration was not required.  Further, no factor indicative of an exceptional or unusual disability picture is shown.  Accordingly, there is no basis for assignment of an extraschedular rating at any time during the appeal period and the Veteran's claim must be denied.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111 (2008).  

The Board also notes that in a recent opinion, the Federal Circuit determined that 38 C.F.R. § § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Although the joint motion in this case did not address this consideration, it predates the opinion in Johnson.  Consequently, the Board will address whether extraschedular consideration is necessary based on the collective impact of the Veteran's service-connected disabilities.  Initially, the Board notes that the Federal Circuit explained its reasoning as follows:

Limiting referrals for extra-schedular evaluation to considering a veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the veteran's other disabilities.  It is not difficult to imagine that, in many cases, the collective impact of all of a veteran's disabilities could be greater than the sum of each individual disability's impact.  The regulation itself makes clear that it is meant to cover 'an exceptional or unusual disability picture,' where the regular rating standards simply would not adequately cover the extent of a veteran's disability.

Service connection has been established for four disabilities for this Veteran.  These are: bilateral hearing loss rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; tuberculosis chorioretinitis, bilateral, with left paracentral scotoma, rated 30 percent disabling and inactive tuberculosis, rated noncompensable.  

The Veteran has not reported to treating medical professionals nor otherwise made any allegations, which would tend to indicate that the collective impact of these service-connected disabilities is greater than the sum of their individual impacts.   His hearing loss and tinnitus negatively affect his hearing (with the tinnitus also having some effect on sleep) and his chorioretinitis affects his vision.  As his tuberculosis is inactive, it does not result in any current disabling effect.  As to any collective effect between the Veteran's tinnitus and his hearing loss, there is no indication that either of these disabilities has a potentiating effect on the other.  In addition to his reporting concerning the hearing loss, the Veteran has reported that the tinnitus is very aggravating, causes him to be distracted when listening to something else and can make it difficult for him to sleep.  These reports do not tend to indicate that the collective impact of the hearing loss and tinnitus is greater than the sum of their individual impacts.  Similarly, there is no indication of such a greater collective impact in relation to the hearing loss, tinnitus and visual disability.  The Board understands the Federal Circuit's comment that it is not difficult to imagine that the collective impact of a veteran's disabilities could be greater than the sum of each individual disability's impact but in this case such a greater collective impact is not shown nor alleged.  Accordingly, extraschedular consideration based on the collective impact of the Veteran's service-connected disabilities is not warranted.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).     

In this regard, it is important for the Veteran to understand that the question of whether or not the Veteran has an impairment caused by his hearing loss at this time is not at issue:  he clearly does.  If he did not, there would be no basis for the 30% finding.  In this regard, it is important to the Veteran to understand that not all the evidence supports the 30% finding, let alone a higher rating.  A 30% rating, very generally, indicates a 30% reduction in the ability of the Veteran to work, which, based on a detailed review of the Veteran's statements, addresses overall the problem the Veteran has with his hearing, standing alone.

II. Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, VA provided adequate notice in a letter sent to the Veteran in June 2004 and January 2008.  Further, even if these letters failed to provide the Veteran with fully adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, the statement of the case, the supplemental statements of the case, the Board decision and remand and the July 2013 joint motion.  See Shinseki v. Sanders, 129 S.Ct. 1696  (2009).

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Specifically, the record shows that VA obtained and associated with the claims file all identified and available post-service medical records including the Veteran's medical records from the Cleveland VA Medical Center and the Social Security Administration (SSA).  The record also shows that the Veteran was afforded VA examinations to assess the nature and severity of his bilateral hearing loss in April 2005, May 2007, July 2010 and July 2013.  Additionally, as discussed in the analysis above, the July 2013 VA examination specifically addressed the functional effects of the Veteran's bilateral hearing loss disability on his ordinary activities, to include work, thus complying with the requirements of the joint motion and the essential instructions of the April 2014 Board remand.  

It is deeply unclear what a sixth examination of the hearing loss would accomplish in this case. 

The Board notes that the April 2014 remand did instruct the AOJ to obtain an audiological opinion concerning the effects of the Veteran's hearing loss on his ordinary activities.  In response, the AOJ obtained a supplemental opinion from the July 2013 VA audiologist, in which she indicated that the Veteran's hearing loss should have no impact on his ordinary activities.  While this opinion does not appear to have taken into account the Veteran's reported work-related impairment resulting from his hearing loss, this lack of consideration was not prejudicial to the Veteran.  As explained above, in the July 2013 VA examination report, the examiner specifically laid out the Veteran's report of the functional effects on his ordinary activities, to include work, and the Board fully considered this report within its analysis.  Overall, this issue has been addressed.  Thus, the April 2014 supplemental opinion was unnecessary. Consequently, appropriate compliance with the instructions of the JMR has been achieved and substantial compliance with April 2014 Board remand was also achieved (i.e. While the remand requested an "opinion" concerning the effect of the hearing loss on ordinary activities, the July 2013 VA examination report includes a Martinak-compliant description of the effect of the Veteran's hearing loss on his daily activities, including work that has been fully considered in the analysis above).   Accordingly, no further VA examination or opinion is required.

Again, it is deeply unclear what a sixth examination of the hearing loss would accomplish in this case. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

ORDER

A compensable rating for bilateral hearing loss on an extraschedular basis prior to March 26, 2012 is denied.  

A rating in excess of 30 percent for bilateral hearing loss on an extraschedular basis from March 26, 2012 is denied.  


REMAND

In the August 2013 rating decision, the RO denied the Veteran's separate claim for compensation under 38 U.S.C § 1151.  In July 2014, the Veteran filed a notice of disagreement (NOD). To date, the AOJ has not issued a statement of the case in relation to his claim.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the AOJ that the issue of compensation under 38 U.S.C § 1151 remains pending in appellate status and requires further action.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 19.26.  This claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.

Also, in conjunction with his appeal for increase decided above, the Veteran has alleged that his service-connected hearing loss disability prevents him from getting hired.  Additionally, he has asserted that his eye disability prevents him from performing his previous printing job.  Consequently, a claim for a TDIU has been raised by the record and must be considered as on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009) (issued well after the RO first addressed this case).  Accordingly, the AOJ must adjudicate this claim in the first instance, after taking any development actions deemed necessary.  

Consequently, the case is REMANDED to the AOJ for the following:

1.  Issue a statement of the case to the Veteran addressing the matter of entitlement to compensation under 38 U.S.C § 1151.  The Veteran must be advised of the time limit for filing a substantive appeal.  Then, if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

2.  Conduct any development deemed necessary in relation to the Veteran's claim for a TDIU.  

3.  Adjudicate the claim for a TDIU through issuance of an appropriate supplemental statement of the case (SSOC).  This SSOC should include consideration of whether referral for extraschedular consideration is warranted.  Then provide the Veteran and his representative the opportunity to respond.  

The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


